Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 1 of 6 PageID: 181
                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


     MARITZA MELENDEZ                                  Civil Action

                   Plaintiff,                          19-cv-4830-JMV-SCM
     v.
                                                       DISCOVERY
     KEVIN K. MCALEENAN, et al                         CONFIDENTIALITY ORDER
               Defendants.
                                                       ENTERED ON CONSENT


          It appearing that discovery in the above-captioned action is likely to involve the
   disclosure of confidential information, it is ORDERED as follows:

   1. Any party to this litigation and any third-party shall have the right to designate as
   “Confidential” and subject to this Order any information, document, or thing, or portion
   of any document or thing: (a) that contains trade secrets, competitively sensitive
   technical, marketing, financial, sales or other confidential business information, or (b)
   that contains private or confidential personal information, or (c) that contains information
   received in confidence from third parties, or (d) which the producing party otherwise
   believes in good faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal
   Rules of Civil Procedure and Local Civil Rule 5.3. Any party to this litigation or any
   third party covered by this Order, who produces or discloses any Confidential material,
   including without limitation any information, document, thing, interrogatory answer,
   admission, pleading, or testimony, shall mark the same with the foregoing or similar
   legend: “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY
   CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

   2. Any party to this litigation and any third-party shall have the right to designate as
   “Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or
   portion of any document or thing that contains highly sensitive business or personal
   information, the disclosure of which is highly likely to cause significant harm to an
   individual or to the business or competitive position of the designating party. Any party
   to this litigation or any third party who is covered by this Order, who produces or
   discloses any Attorneys’ Eyes Only material, including without limitation any
   information, document, thing, interrogatory answer, admission, pleading, or testimony,
   shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES
   ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO DISCOVERY
   CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes Only”).

   3. All Confidential material shall be used by the receiving party solely for purposes of the
   prosecution or defense of this action, shall not be used by the receiving party for any
   business, commercial, competitive, personal or other purpose, and shall not be disclosed
   by the receiving party to anyone other than those set forth in Paragraph 4, unless and until
   the restrictions herein are removed either by written agreement of counsel for the parties,
   or by Order of the Court. It is, however, understood that counsel for a party may give
   advice and opinions to his or her client solely relating to the above-captioned action
   based on his or her evaluation of Confidential material, provided that such advice and
Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 2 of 6 PageID: 182

   opinions shall not reveal the content of such Confidential material except by prior written
   agreement of counsel for the parties, or by Order of the Court.

   4. Confidential material and the contents of Confidential material may be disclosed only
   to the following individuals under the following conditions:

          a. Outside counsel (herein defined as any attorney at the parties’ outside law
       firms) and relevant in-house counsel for the parties;

          b. Outside experts or consultants retained by outside counsel for purposes of this
       action, provided they have signed a non-disclosure agreement in the form attached
       hereto as Exhibit A;

          c. Secretarial, paralegal, clerical, duplicating and data processing personnel of the
       foregoing;

          d. The Court and court personnel;

          e. Any deponent may be shown or examined on any information, document or
       thing designated Confidential if it appears that the witness authored or received a
       copy of it, was involved in the subject matter described therein or is employed by the
       party who produced the information, document or thing, or if the producing party
       consents to such disclosure;

           f. Vendors retained by or for the parties to assist in preparing for pretrial
       discovery, trial and/or hearings including, but not limited to, court reporters,
       litigation support personnel, jury consultants, individuals to prepare demonstrative
       and audiovisual aids for use in the courtroom or in depositions or mock jury
       sessions, as well as their staff, stenographic, and clerical employees whose duties
       and responsibilities require access to such materials; and

          g. The parties. In the case of parties that are corporations or other business
       entities, “party” shall mean executives who are required to participate in decisions
       with reference to this lawsuit.

   5. Confidential material shall be used only by individuals permitted access to it under
   Paragraph 4. Confidential material, copies thereof, and the information contained therein,
   shall not be disclosed in any manner to any other individual, until and unless (a) outside
   counsel for the party asserting confidentiality waives the claim of confidentiality, or (b)
   the Court orders such disclosure.

   6. With respect to any depositions that involve a disclosure of Confidential material of a
   party to this action, such party shall have until thirty (30) days after receipt of the
   deposition transcript within which to inform all other parties that portions of the
   transcript are to be designated Confidential, which period may be extended by agreement
   of the parties. No such deposition transcript shall be disclosed to any individual other
   than the individuals described in Paragraph 4(a), (b), (c), (d) and (f) above and the
   App. S                                                                                     2
Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 3 of 6 PageID: 183

   deponent during these thirty (30) days, and no individual attending such a deposition
   shall disclose the contents of the deposition to any individual other than those described
   in Paragraph 4(a), (b), (c), (d) and (f) above during said thirty (30) days. Upon being
   informed that certain portions of a deposition are to be designated as Confidential, all
   parties shall immediately cause each copy of the transcript in its custody or control to be
   appropriately marked and limit disclosure of that transcript in accordance with
   Paragraphs 3 and 4.

   7. Material produced and marked as Attorneys’ Eyes Only may be disclosed only to
   outside counsel for the receiving party and to such other persons as counsel for the
   producing party agrees in advance or as Ordered by the Court.

   8. If counsel for a party receiving documents or information designated as Confidential or
   Attorneys’ Eyes Only hereunder objects to such designation of any or all of such
   items, the following procedure shall apply:

          (a) Counsel for the objecting party shall serve on the designating party or third
       party a written objection to such designation, which shall describe with particularity
       the documents or information in question and shall state the grounds for objection.
       Counsel for the designating party or third party shall respond in writing to such
       objection within 14 days, and shall state with particularity the grounds for asserting
       that the document or information is Confidential or Attorneys’ Eyes Only. If no
       timely written response is made to the objection, the challenged designation will be
       deemed to be void. If the designating party or nonparty makes a timely response to
       such objection asserting the propriety of the designation, counsel shall then confer in
       good faith in an effort to resolve the dispute.

          (b) If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a
       document or item of information cannot be resolved by agreement, the proponent of
       the designation being challenged shall present the dispute to the Court initially by
       telephone or letter, in accordance with Local Civil Rule 37.1(a)(1), before filing a
       formal motion for an order regarding the challenged designation. The document or
       information that is the subject of the filing shall be treated as originally designated
       pending resolution of the dispute.

   9. All requests to seal documents filed with the Court shall comply with Local Civil Rule
   5.3.

   10. If the need arises during trial or at any Hearing before the Court for any party to
   disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving
   notice to the producing party and as directed by the Court.

   11. To the extent consistent with applicable law, the inadvertent or unintentional
   disclosure of Confidential material that should have been designated as such, regardless
   of whether the information, document or thing was so designated at the time of
   disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of
   confidentiality, either as to the specific information, document or thing disclosed or as to
   App. S                                                                                      3
Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 4 of 6 PageID: 184

   any other material or information concerning the same or related subject matter. Such
   inadvertent or unintentional disclosure may be rectified by notifying in writing counsel
   for all parties to whom the material was disclosed that the material should have been
   designated Confidential within a reasonable time after disclosure. Such notice shall
   constitute a designation of the information, document or thing as Confidential under this
   Discovery Confidentiality Order.

   12. When the inadvertent or mistaken disclosure of any information, document or thing
   protected by privilege or work-product immunity is discovered by the producing party
   and brought to the attention of the receiving party, the receiving party’s treatment of such
   material shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such
   inadvertent or mistaken disclosure of such information, document or thing shall not by
   itself constitute a waiver by the producing party of any claims of privilege or work-
   product immunity. However, nothing herein restricts the right of the receiving party to
   challenge the producing party’s claim of privilege if appropriate within a reasonable time
   after receiving notice of the inadvertent or mistaken disclosure.

   13. No information that is in the public domain or which is already known by the
   receiving party through proper means or which is or becomes available to a party from a
   source other than the party asserting confidentiality, rightfully in possession of such
   information on a non-confidential basis, shall be deemed or considered to be Confidential
   material under this Discovery Confidentiality Order.

   14. This Discovery Confidentiality Order shall not deprive any party of its right to object
   to discovery by any other party or on any otherwise permitted ground. This Discovery
   Confidentiality Order is being entered without prejudice to the right of any party to move
   the Court for modification or for relief from any of its terms.

   15. This Discovery Confidentiality Order shall survive the termination of this action
   and shall remain in full force and effect unless modified by an Order of this Court or by
   the written stipulation of the parties filed with the Court.

   16. Upon final conclusion of this litigation, each party or other individual subject to
   the terms hereof shall be under an obligation to assemble and to return to the originating
   source all originals and unmarked copies of documents and things containing
   Confidential material and to destroy, should such source so request, all copies of
   Confidential material that contain and/or constitute attorney work product as well as
   excerpts, summaries and digests revealing Confidential material; provided, however, that
   counsel may retain complete copies of all transcripts and pleadings including any exhibits
   attached thereto for archival purposes, subject to the provisions of this Discovery
   Confidentiality Order. To the extent a party requests the return of Confidential material
   from the Court after the final conclusion of the litigation, including the exhaustion of all
   appeals therefrom and all related proceedings, the party shall file a motion seeking such




   App. S                                                                                      4
Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 5 of 6 PageID: 185

   relief.




                                              10/3/2019 10:52:19 AM




   Original: Clerk of the Court
   Hon. John M. Vazquez, U.S.D.J.
   cc: All parties
       File




   App. S                                                               5
Case 2:19-cv-04830-JMV-JBC Document 25 Filed 10/03/19 Page 6 of 6 PageID: 186

                                         EXHIBIT A

   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF NEW JERSEY

   AGREEMENT TO BE BOUND BY DISCOVERY CONFIDENTIALITY ORDER

   I, _______________________________, being duly sworn, state that:

   1. My address is _______________________________________________.

   2. My present employer is ___________________________ and the address of my
   present employment is _______________________________________________.

   3. My present occupation or job description is _______________________.

   4. I have carefully read and understood the provisions of the Discovery
   Confidentiality Order in this case signed by the Court, and I will comply with all
   provisions of the Discovery Confidentiality Order.

   5. I will hold in confidence and not disclose to anyone not qualified under the
   Discovery Confidentiality Order any Confidential Material or any words, summaries,
   abstracts, or indices of Confidential Information disclosed to me.

   6. I will limit use of Confidential Material disclosed to me solely for purpose of this
   action.

   7. No later than the final conclusion of the case, I will return all Confidential
   Material and summaries, abstracts, and indices thereof which come into my possession,
   and documents or things which I have prepared relating thereto, to counsel for the party
   for whom I was employed or retained. I declare under penalty of perjury that the
   foregoing is true and correct.


   Dated:______________________          _______________________________________
                                         [Name]




   App. S                                                                                     6
